Citation Nr: 0913936	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.   

In January 2009, the Veteran presented testimony in support 
of his claim at a Travel Board hearing before the undersigned 
Veterans Law Judge.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The record reflects that the Veteran was granted service 
connection for post-traumatic stress disorder (PTSD) in a May 
2005 rating decision and an evaluation of 30 percent was 
assigned effective November 9, 2001 at that time.  The Board 
notes that there was some discussion at the Travel Board 
hearing regarding whether the Veteran had filed a timely 
notice of disagreement with respect to the initial rating 
assigned for his PTSD.  Although it is clear that the Veteran 
genuinely believed that he had appealed the initial rating 
assigned for his PTSD, unfortunately, the record does not 
include a timely notice of disagreement to the decision and, 
consequently, the May 2005 rating decision has become final.  
38 C.F.R. §§  20.302, 20.1103 (2008).  Nevertheless, to the 
extent that the Veteran seeks to file a claim for an 
increased rating for his PTSD, the Board refers the matter to 
the RO for its review and consideration.    

Also, the Board notes that the Veteran's service connection 
claim for a respiratory disorder was previously denied in a 
November 1972 rating decision that became final.  See id.  
However, additional service treatment records were submitted 
by the Veteran through his representative during the course 
of this appeal that were not before VA at the time of the 
November 1972 rating decision.  Under 38 C.F.R. § 3.156(c), 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim as an original claim 
rather than a request to reopen a previously disallowed 
claim.  As the additional service treatment records contain 
evidence of treatment for an upper respiratory infection in 
service and are, thus, relevant to the claim, the issue on 
appeal is properly considered as an original claim for 
service-connected compensation benefits, as reflected on the 
title page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for further development before 
proceeding to evaluate the Veteran's claim on the merits.

The Veteran seeks service connection for a chronic lung 
disorder that he asserts began in service.  The Board notes 
that the medical evidence reveals that the Veteran had 
respiratory problems in service.  Service treatment records 
show that the Veteran was hospitalized at the U.S. Army 
Hospital in Fort Ord, California from approximately May 28 to 
June 6, 1969 with noted diagnoses of flu syndrome and upper 
respiratory infection (URI) during this period.  The service 
treatment records also show that the Veteran was treated for 
an upper respiratory infection in October 1970 at the Medical 
Clinic at Biggs Field in Fort Bliss, Texas.  Additionally, 
the medical evidence reveals that the Veteran is currently 
diagnosed with a lung disorder.  Recent VA treatment records 
include clinical findings of chronic obstructive pulmonary 
disease (COPD) and show that the Veteran has a history of 
chronic bronchitis and has been prescribed medication (i.e., 
albuterol and flunisolide) to help with his breathing.        

The Board notes that the Veteran has repeatedly stated in 
correspondence submitted throughout the course of this appeal 
that there were relevant treatment records that were not in 
his file.  Specifically, in his VA Form 9, the Veteran wrote 
that the following records were not included in the claims 
folder: (1) hospitalization records from May 1969 to June 
1969 at the Fort Ord, California hospital for treatment of an 
upper respiratory infection; (2) treatment records for his 
lung disorder at Biggs Field, Fort Bliss in El Paso, Texas 
from 1970 to 1971; (3) treatment records for his lung 
disorder at Fort Hollabird in Baltimore, Maryland from 1969 
to 1970; and (4) treatment records for his lung disorder at 
the MASH unit in Pleiku, Vietnam.  The Veteran also indicated 
that there were medical records at the VA Medical Center, 
West Los Angeles from 1980 to 1985 that were missing from the 
file.  He further noted that he sought treatment in 1973 for 
his lung disorder at the VA medical clinic in downtown Los 
Angeles.  The Board notes that the service treatment records 
include a hospitalization summary pertaining to the Veteran's 
hospitalization from May to June 1969; however, the treatment 
records for that period are not included in the claims 
folder.  Additionally, while it appears that the RO attempted 
to follow through with obtaining the records at the 
aforementioned Army hospitals, their attempt was inadequate.  
See June 2008 letter to the Veteran from the RO.  
Furthermore, while some of the identified VA treatment 
records were requested in the past with negative response, 
many of the VA treatment records identified by the Veteran 
have not been requested.  Under 3.159(c), VA has a duty to 
obtain relevant service treatment records, VA medical 
records, and other relevant records pertaining to the 
Veteran's active service that are held or maintained by a 
governmental entity.  As the Veteran has identified the 
records above but VA has not sufficiently attempted to obtain 
the records, a remand to obtain the identified records is 
required.   

Moreover, as the medical evidence shows respiratory problems 
in service and the presence of a current respiratory disorder 
but no examination has been afforded the Veteran, a remand is 
also necessary to provide a medical examination and medical 
opinion in connection with the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or other appropriate 
repository of records, and request any 
available clinical records pertaining to 
the Veteran's reported treatment at the 
Army Hospitals at Fort Ord, California for 
the period from May 1969 to June 1969, 
Fort Hollabird in Baltimore, Maryland for 
the period from 1969 to 1970, and Fort 
Bliss in El Paso, Texas for the period 
from 1970 to 1971 and at the MASH unit in 
Pleiku, Vietnam from July 1971 to February 
1972.  The search should include any 
archived or retired records, if 
appropriate.  If the requested records are 
unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file and 
the Veteran notified in accordance with 38 
C.F.R. § 3.159(c).  

2.  Obtain all outstanding VA treatment 
records from 1973 to 1985 pertaining to 
any treatment the Veteran received for 
lung problems at the relevant VA medical 
facilities in Los Angeles.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c).  

3.  After the records in (1) and (2) have 
been obtained to the extent possible, 
schedule the Veteran for appropriate 
medical examination for his lung disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

The examiner must identify the Veteran's 
current lung disorder(s) and state whether 
or not any identified current lung 
disorder it is at least as likely as not 
(i.e., probability of 50 percent) related 
to active military service to include any 
symptomatology shown therein.  The 
examiner should provide a thorough 
rationale for his or her opinion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

4.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




